Title: Enclosure: Stephen Cathalan’s Invoice of Items Shipped to Thomas Jefferson Randolph, 26 October 1818, enclosure no. 3 in Stephen Cathalan to Thomas Jefferson, 30 November 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


            Invoice of Sundry wines Shipp’d by Stepn Cathalan Esqr for account & risk of Ths Jefferson Randolph Esqr by order of Ths Jefferson Esqr at Monticello (Virga) on board the brig Planter of Petersburg Del Anderson Master bound for Petersburg & to the Consignation of the Collector for that District;   Viz:
            
            
            
              
                TRJ
                One Cask in double Cask old Rivesaltes wine
                 
                 
                 
                 
              
              
                 velting 16 veltes @ ƒ 10 Pr velte
                F 160
                 
                 
                 
              
              
                
                The Cask & double Cask
                12
                 
                 
                 
              
              
                
                Transport from Rivesaltes to St Laurent
                6
                 
                 
                 
              
              
                
                   Charges at Marseilles:
                 
                 
                 
                 
              
              
                
                Freight from St Laurent to Marseilles
                9
                 
                 
                 
              
              
                
                Portages, craftage, Store rent of the Entrepot, Duty of Export &c 
                    6
                     
                193
                 
              
              
                TRJ
                Two boxes of 24 bottles Each red wine of Bergasse Claret; 48 Bottles @ ƒ 1,
                F  48
                 
                 
                 
              
              
                
                Portage, craftage & duty
                    3
                 60
                51
                60
              
              
                
                
                
                F
                244
                60
              
              
                
                Marseilles the 26th of Octobr 1818 E. E. Stephen Cathalan.
                 
                 
              
            
          